IDDLETON, P. J.
Epitomized Opinion
This was a petition by Mrs. Mack to set aside a Drtgage given by her former husband and herself one Edelstein. The mortgage covered certain al estate owned by plaintiff and her. husband in mmon and purports to have been given to secure promisory note for $4,000 to Edelstein. Mrs. ack testified that she was induced to sign this jrtgage and note by fraud and misrepresenta-ms of her husband and Edelstein. She further limed that she never acknowledged the signing said mortgage before a notary public. The de-ndants claimed that the mortgage was given as curity for a loan. Mrs. Mack’s testimony was corroborated. As judgment was rendered for the fendants by Judge Newcomer, Mrs. Mack appealed-e case. The Court of Appeals held:
1. Testimony of a party whose acknowledgment purported to be certified, unless supported by her evidence, is insufficient to overcome the cer-Leate of the certifying officer, nor will a slight rroboration of the testimony of the acknowledg-g party falsify the certificate.
2. As the evidence in this case is insufficient to ercome-certificate of the officer, the execution can't be set aside.
Petition dismissed.